[Cite as State v. Barr, 2022-Ohio-1011.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                 PORTAGE COUNTY

STATE OF OHIO,                                     CASE NO. 2021-P-0105

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

HARRY BARR,
                                                   Trial Court No. 2006 CR 00379
                 Defendant-Appellant.


                                            OPINION

                                       Decided: March 28, 2022
                                         Judgment: Affirmed


Victor V. Vigluicci, Portage County Prosecutor, and Pamela J. Holder, Assistant
Prosecutor, 241 South Chestnut Street, Ravenna, OH 44266 (For Plaintiff-Appellee).

Harry Barr, pro se, PID# A522-149, Grafton Correctional Institution, 2500 South Avon
Belden Road, Grafton, OH 44044 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Harry Barr, appeals, pro se, the September 16, 2021 judgment

of the Portage County Court of Common Pleas denying his motion for jail-time credit. For

the reasons set forth herein, the judgment is affirmed.

        {¶2}     In September 2007, Mr. Barr pleaded no contest to one count of attempted

rape, a felony of the second degree, in violation of R.C. 2907.02(A)(2) and 2923.03. The

court accepted his plea, found him guilty, and ultimately sentenced him to a fine and eight

years imprisonment to be served consecutively with the prison term he was already

serving. The court granted him 147 days jail-time credit.
      {¶3}   Mr. Barr timely appealed primarily arguing a violation of his speedy trial

rights; upon review, this court affirmed his conviction and sentence. State v. Barr, 11th

Dist. Portage No. 2008-P-0031, 2009-Ohio-1146. Over a decade later, Mr. Barr filed a

motion in the lower court seeking additional jail-time credit. The trial court denied the

motion. Mr. Barr now appeals, assigning one error for our review, which states:

      {¶4}   The trial court abused its discretion when it denied Defendant’s
             Motion for Jail Time Credit pursuant to R.C. 2929.19(B)(2)(g)(iii).

      {¶5}   R.C. 2929.19(B)(2)(g)(iii) states in pertinent part:

      {¶6}   The sentencing court retains continuing jurisdiction to correct any
             error not previously raised at sentencing in making a determination
             [of jail-time credit] under division (B)(2)(g)(i) of this section. The
             offender may, at any time after sentencing, file a motion in the
             sentencing court to correct any error made in making a determination
             under division (B)(2)(g)(i) of this section, and the court may in its
             discretion grant or deny that motion.

      {¶7}   “Thus, a trial court’s denial of a motion to correct jail-time credit filed

pursuant to R.C. 2929.19(B)(2)(g)(iii) is reviewed under an abuse of discretion standard.”

State v. McClafferty, 11th Dist. Geauga No. 2020-G-0238, 2020-Ohio-3238, ¶32. “An

abuse of discretion is the trial court’s ‘failure to exercise sound, reasonable, and legal

decision-making.’” Id., quoting State v. Beechler, 2d Dist. Clark No. 09-CA-54, 2010-

Ohio-1900, ¶62, quoting Black’s Law Dictionary 11 (8th Ed.Rev.2004).

      {¶8}   Mr. Barr seeks an additional 303 days for the time he served in the

Cuyahoga County Jail. Both parties agree that a defendant is not entitled to jail-time

credit for periods of incarceration on an unrelated case. See, e.g., State v. Ulatowski,

11th Dist. Geauga 2019-G-0221, 2020-Ohio-862, ¶30. Nevertheless, Mr. Barr asserts he

should have been granted time for the following periods of incarceration:


                                             2

Case No. 2021-P-0105
        {¶9}    April 11, 2006 to February 8, 2007 (303 days in Cuyahoga County
                Jail)

        {¶10} February 22, 2007 to March 8, 2007 (14 days in Portage County Jail)

        {¶11} June [14], 20071 to October 25, 2007 (133 days in Portage County
              Jail)

        {¶12} As the court granted Mr. Barr 147 days jail-time credit for the latter two

periods spent in the Portage County Jail, the only remaining issue is whether Mr. Barr

was serving time in the Cuyahoga County Jail on an unrelated case when he was indicted

and served with the warrant in the subject case. Though his reply brief states “[a]ppellant

asserts that he was not ‘serving time on two Cuyahoga County cases,’” he admits in his

appellate brief that “[a]t the time the indictment(s) and arrest warrant were filed in this

case, Appellant was in the Cuyahoga County Jail under case number[s] CR-06-480727

and CR-06-477447, where Appellant remained until February 8, 2007.” Neither of those

case numbers appear to be related to the case at bar.

        {¶13} Mr. Barr also asserts that he “was not under any sentence [in the Cuyahoga

County jail] until February 6, 2007.” The argument Mr. Barr appears to be making is that

because he was not yet sentenced in the unrelated case, the time held in Cuyahoga

County Jail should count toward his jail time credit in this case. However, even accepting

as true that Mr. Barr had not yet been sentenced in the Cuyahoga County case, that fact

would not preclude the possibility that Mr. Barr was nevertheless being held on an

unrelated case or cases.

        {¶14} R.C. 2967.191(A) states in pertinent part:



1. Mr. Barr’s brief states June 4, 2006. However, this appears to be a typographical error as the record
shows he was conveyed on June 14, 2006, and according to his mathematical calculations, it appears Mr.
Barr was calculating time based on a date of June 14, 2006, not June 4, 2006.
                                                   3

Case No. 2021-P-0105
       {¶15} The department of rehabilitation and correction shall reduce the
             prison term of a prisoner * * * by the total number of days that the
             prisoner was confined for any reason arising out of the offense for
             which the prisoner was convicted and sentenced, including
             confinement in lieu of bail while awaiting trial, confinement for
             examination to determine the prisoner’s competence to stand trial or
             sanity, confinement while awaiting transportation to the place where
             the prisoner is to serve the prisoner’s prison term * * *.” (Emphasis
             added.).

       {¶16} Whether the time spent in the Cuyahoga County Jail counted towards his

jail-time credit in those Cuyahoga County cases would have been a decision for the

Cuyahoga County Court and is not before us for review. It is irrelevant to the calculation

of jail-time credit in this case whether Mr. Barr was being held in the Cuyahoga County

Jail before or after sentencing in the unrelated case; the question instead is limited to

whether he was being held on an unrelated case.

       {¶17} The trial court apparently found, and Mr. Barr himself acknowledged, that

the time he spent in Cuyahoga County Jail from April 11, 2006 to February 8, 2007 was

on two Cuyahoga County cases unrelated to the case at bar. After a careful review of the

record, we find nothing in the record to indicate the trial court erred in its computation of

Mr. Barr’s jail-time credit. His sole assignment of error is not well taken.

       {¶18} The judgment of the Portage County Court of Common Pleas is affirmed.



MATT LYNCH, J.,

JOHN J. EKLUND, J.,

concur.




                                              4

Case No. 2021-P-0105